Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 1 of 29 PageID #: 438




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF RHODE ISLAND



  DOROTHY FORTH, LISA BULLARD,          Underlying Action:
  RICARDO GONZALES, CYNTHIA             Civil No. 17-cv-2246
  RUSSO, INTERNATIONAL                  United States District Court
  BROTHERHOOD OF ELECTRICAL             Northern District of Illinois
  WORKERS LOCAL 38 HEALTH AND
  WELFARE FUND, INTERNATIONAL           CLASS ACTION
  UNION OF OPERATING ENGINEERS
  LOCAL 295-295C WELFARE FUND, AND      ORAL ARGUMENT REQUESTED
  STEAMFITTERS FUND LOCAL 439, on
  Behalf of Themselves and All Others   MEMORANDUM OF LAW IN SUPPORT
  Similarly Situated,                   OF PLAINTIFFS’ MOTION TO
                                        COMPEL NON-PARTY CAREMARK,
        Plaintiffs,                     LLC TO COMPLY WITH SUBPOENA

        v.

  WALGREEN CO.,

        Defendant.
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 2 of 29 PageID #: 439




                                                   TABLE OF CONTENTS

 FACTUAL BACKGROUND ......................................................................................................... 4
 LEGAL STANDARD ................................................................................................................... 12
 THE COURT SHOULD COMPEL COMPLIANCE WITH PLAINTIFFS’ NON-
 BURDENSOME REQUEST FOR RELEVANT COMMUNICATIONS ................................... 13
 I.        The Communications Sought Are Relevant Because They Speak Directly to
           the Ultimate Issue in the Underlying Action: Whether Walgreens Was Required to
           Consider PSC Prices in Determining Its Usual and Customary Prices. ........................... 14
 II.       Plaintiffs’ Requests Are Not Unduly Burdensome and Caremark’s Repeated
           Failure to Provide Its Search Terms or Cost Information Regarding Its Unilateral
           Searches Fatally Undermines Any Burden Argument It May Have Had ......................... 19
           A.         Any Burden Caremark May Suffer Stems from Caremark’s Violation of
                      Well-Recognized Discovery Principles That Require a Collaborative
                      Approach to the Identification of Custodians and Search Terms and Would
                      Thus Not Be Undue .............................................................................................. 20
           B.         Caremark’s Failure to Provide Information It Agreed to Share Regarding
                      the Costs Incurred to Conduct Its Unilateral Searches Further Undermines
                      Any Claim of Burden ............................................................................................ 21
 III.      Caremark Has Failed to Produce a Privilege Log as Agreed and Should
           Accordingly Be Compelled to Do So ............................................................................... 23
 CONCLUSION ............................................................................................................................. 23
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 3 of 29 PageID #: 440




                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 Cases

 Behrend v. Comcast Corp.,
    248 F.R.D. 84 (D. Mass. 2008) ................................................................................................22

 Corcoran v. CVS Health Corp.,
    No. 15-cv-3504 (N.D. Cal.) .......................................................................................................2

 Creative Machining & Molding Corp. v. CRC Polymer Sys., Inc.,
    No. CV 17-30043-MAP, 2018 WL 1440320 (D. Mass. Mar. 22, 2018) .................................22

 DeGeer v. Gillis,
   755 F. Supp. 2d 909 (N.D. Ill. 2010) .......................................................................................21

 United States ex rel Garbe v. Kmart Corp.,
    824 F.3d 632 (7th Cir. 2016) .............................................................................................15, 16

 Garcia v. E.J. Amusements of New Hampshire, Inc.,
    89 F. Supp. 3d 211 (D. Mass. 2015) ........................................................................................23

 Heidelberg Americas, Inc. v. Tokyo Kikai Seisakusho, Ltd.,
    333 F.3d 38 (1st Cir. 2003) ......................................................................................................13

 In re Grand Jury Proceedings,
     802 F.3d 57 (1st Cir. 2015) ......................................................................................................23

 In re Grand Jury Subpoena,
     274 F.3d 563 (1st Cir. 2001) ....................................................................................................23

 In re New England Compounding Pharmacy, Inc. Prod. Liab. Litig.,
     No. MDL 13-2419-FDS, 2013 WL 6058483 (D. Mass. Nov. 13, 2013)...........................13, 21

 Precision Airmotive Corp. v. Ryan Ins. Servs., Inc.,
    No. 2:10-MC-244-JHR, 2011 WL 148818 (D. Me. Jan. 17, 2011) .........................................23

 Sheet Metal Workers Local No. 20 v. CVS Pharmacy, Inc.,
    No. 16-cv-46 (D.R.I.) .................................................................................................................1

 Vesper Mar. Ltd. v. Lyman Morse Boatbuilding, Inc.,
    No. 2:19-CV-00056-NT, 2020 WL 877808 (D. Me. Feb. 21, 2020).................................12, 19

 Williams & Cochrane, LLP v. Quechan Tribe of the Fort Yuma Indian
    Reservation,
    No. 17CV1436-GPC (MSB), 2020 WL 2747117 (S.D. Cal. May 27, 2020) ..........................20
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 4 of 29 PageID #: 441




 Statutes, Rules & Regulations

 Fed. R. Civ. P. 26 .............................................................................................................................1

 Fed. R. Civ. P. 45(d)(2)(B)(i) ........................................................................................................12

 Fed. R. Civ. P. 45(d)(3)..................................................................................................................13

 Fed. R. Civ. P. 45 .......................................................................................................................1, 12



 Other Authorities

 9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
    §2459 (3d ed. 2020) .................................................................................................................13

 8 Charles Alan Wright et al., Federal Practice and Procedure §2008 (3d ed. 2020) .....................13
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 5 of 29 PageID #: 442




         Plaintiffs Dorothy Forth, Lisa Bullard, Ricardo Gonzales, Cynthia Russo, International

 Brotherhood of Electrical Workers Local 38 Health and Welfare Fund (“IBEW Local 38”),

 International Union of Operating Engineers Local 295-295C Welfare Fund, and Steamfitters Fund

 Local 439 (“Plaintiffs”) respectfully submit this memorandum of law in support of their motion

 for an order pursuant to Fed. R. Civ. P. 26 and 45 compelling non-party Caremark, LLC

 (“Caremark”) to produce within 14 days documents responsive to Document Request Nos. 2, 3,

 and 4 of Exhibit A to the Subpoena to Testify at a Deposition in a Civil Action, dated July 26,

 2019, Ex.1 4. (the “Amended Subpoena”), by searching the custodial files of Todd Guinn, William

 Wellman, Stephanie Harris, and Thao Pham, for the period 2016-2018, using the search terms

 “PSC” OR (Walgreen! AND (usual w/2 cust*)) OR (Walgreen! AND (u pre/2 c)), and to produce

 a privilege log.

         Plaintiffs are consumers and third-party payers who allege that Defendant Walgreen Co.

 (“Walgreens”) engaged in an unlawful scheme to inflate the usual and customary (“U&C”) price

 of generic prescription drugs. Walgreens offers cash-paying members of the general public access

 to discounted prices on thousands of generic prescription drugs through its Prescription Savings

 Club (“PSC”). Walgreens’ PSC prices represent its actual U&C prices for drugs offered through

 the PSC, and Walgreens was required to report and charge Plaintiffs the PSC prices as its U&C

 prices. Instead, Walgreens intentionally reported inflated U&C prices for drugs covered by the

 PSC on claims for reimbursement submitted to third-party payers.

         Caremark is no innocent bystander to the issues raised in the underlying action. Other

 consumers and third-party payers have sued Caremark’s parent company for similarly failing to



 1
        All references to “Ex.” are to the Declaration of Carey Alexander in Support of Plaintiffs’ Motion to
 Compel Non-Party Caremark, LLC to Comply with Subpoena (“Decl.”), submitted contemporaneously herewith.



                                                        1
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 6 of 29 PageID #: 443




 report its Health Savings Pass (“HSP”) prices as its U&C prices. See Sheet Metal Workers Local

 No. 20 v. CVS Pharmacy, Inc., No. 16-cv-46 (D.R.I.); Corcoran v. CVS Health Corp., No. 15-cv-

 3504 (N.D. Cal.). Caremark also serves as the pharmacy benefit manager (“PBM”) for one of the

 named Plaintiffs, IBEW Local 38,



                                                                               . Caremark’s actions,

 including its communications related to the definition of “usual and customary” are thus central

 not just to Plaintiffs’ claims, but to Walgreens’ defenses.

        Walgreens claims that the definition of the usual and customary price is set by contracts

 Walgreens entered into with various PBMs, including Caremark. Caremark, in defending its own

 suits, makes the same claim. For two years, Plaintiffs have sought – first from Walgreens, and

 now from Caremark – communications concerning the definition of usual and customary found in

 Walgreens’ contracts with Caremark, and communications with Caremark relating to the inclusion

 of PSC prices in reporting Walgreens’ U&C prices.

        Communications between Walgreens and Caremark related to the definition of usual and

 customary undoubtedly exist.       Over the course of their extensive and ongoing business

 relationship,

                                                               . Yet, despite repeatedly representing

 to Plaintiffs that its production is substantially complete, including as to its production of

 communications with Caremark, Walgreens produced very few communications exchanged with

 Caremark – less than 210 communications for a relevant time period that spanned more than a

 decade, from 2007 through the present. In stark contrast, for the same time period, Walgreens

 produced more than 1,000 communications with other major PBMs like Optum, Inc. (“Optum”).




                                                  2
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 7 of 29 PageID #: 444




        In response to Plaintiffs’ Amended Subpoena, Caremark agreed to meet and confer

 regarding the search terms it would use to identify communications responsive to Plaintiffs’

 Amended Subpoena, and the custodians whose files were to be searched. Despite this agreement,

 Caremark has refused to run Plaintiffs’ proposed search terms. Instead, Caremark, without

 consulting Plaintiffs, engaged in two unilateral searches for documents using patently deficient

 search terms, and now declares that its work is done. Caremark’s searches, which unearthed only

 72 communications over a decade-long period, were designed to fail. Caremark excluded from its

 searches some of the most critical search terms that would have identified responsive

 communications. For instance, Caremark did not use “PSC,” which is the most common way of

 referring to Walgreens’ Prescription Savings Club. Caremark also failed to use common variants

 of terms designed to identify communications relating to the “usual and customary price,” such as

 (usual w/2 cust*) OR (u pre/2 c).

        Caremark claims that running Plaintiffs’ proposed search terms would be unduly

 burdensome. Before running its unilateral searches, Caremark speculated that custodial searches

 might cost up to $30,000. But despite agreeing to provide Plaintiffs with information regarding

 the actual costs associated with its unilateral searches, Caremark has provided nothing more than

 silence, refusing to provide Plaintiffs with any information regarding the burden associated with

 running either its own or Plaintiffs’ proposed search terms. Caremark not only has stymied

 Plaintiffs’ efforts to meet and confer, but has undermined any argument it might have regarding

 its purported costs and undue burden associated with performed the previously agreed upon

 searches. Notably, Caremark appears to have willingly complied with the production demands of

 a far broader and later-served subpoena from Walgreens. Thus, any claim of burden must also be




                                                3
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 8 of 29 PageID #: 445




 measured against the steps Caremark took in responding to Walgreens’ subpoena and it lack of

 any burden in doing so.

        Discovery in the underlying action is currently set to close on July 16, 2020. Forth, ECF

 No. 272. Because the communications sought are of the utmost relevance to Plaintiffs’ claims and

 Walgreens’ defenses, and because Caremark has failed to establish that Plaintiffs’ Amended

 Subpoena presents an undue burden, the Court should grant Plaintiffs’ Motion to Compel.

                                   FACTUAL BACKGROUND

        Consistent with their obligation to seek the production of documents through party

 discovery in the first instance, Plaintiffs served Walgreens with several document requests relating

 to communications exchanged with PBMs like Caremark, including, in particular:

        •       “Documents exchanged with pharmacy benefit managers concerning Walgreens’
                Prescription Savings Club” (Ex. 7, Request No. 16); and

        •       “Documents exchanged with any pharmacy benefit managers concerning
                Walgreens’ policies, procedures, guidelines, formulas, methodologies, practices,
                and/or rules related to Walgreens’ determination of its prices for Prescription
                Drugs” (Id., Request No. 17).

        In response to Plaintiffs’ document requests, Walgreens represented that it engaged in an

 extensive search for documents relevant to Plaintiffs’ claims and Walgreens’ defenses that

 included the collection of over 5 million documents for review. Forth, ECF No. 137 at 5. To

 identify responsive documents, Plaintiffs and Walgreens met and conferred and collaboratively

 developed a set of search terms that the parties agreed were likely to identify responsive

 documents. Decl., ¶4. The more than two-dozen search terms Plaintiffs and Walgreens agreed to

 use included, among others: “psc”, “u pre/2 c”, and “usual w/2 cust*”. Id. These terms were

 included in particular because “PSC” is the most commonly used shorthand to refer to the

 Prescription Savings Club, and because of the substantial variation used in referring to the “usual

 and customary” price. Id.


                                                  4
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 9 of 29 PageID #: 446




        On April 29, 2019, Walgreens represented to Plaintiffs that it had substantially completed

 its production of documents responsive to Plaintiffs’ requests. Id., ¶5.

        By letter dated May 30, 2019, Plaintiffs wrote to Walgreens to express concern with the

 lack of responsive documents pertaining to documents exchanged with PBMs. Ex. 8. In particular,

 Plaintiffs explained to Walgreens that Plaintiffs had been able to identify only 64 documents

 associated with a Caremark email domain, id. at 1, a result Plaintiffs explained was “particularly

 troubling given that Caremark is one of the three largest pharmacy benefit managers in the

 country.” Id. at 2. Plaintiffs specifically asked Walgreens to “investigate and explain” why its

 production of documents related to Caremark was so small. Id.

        Following Plaintiffs’ letter, Walgreens made two additional productions of documents.

 Decl., ¶5. By letter dated June 14, 2019, Walgreens confirmed that its “production of responsive

 documents exchanged with the Relevant PBMs is substantially complete.” Ex. 9 at 2. While

 Walgreens represented that, as a result of its subsequent productions, it was then able to identify

 163 documents associated with Caremark email domains, Walgreens’ production related to its

 communications with Caremark is deficient when compared to the number of documents

 Walgreens has produced relating to its communications with other major PBMs. Id. For example,

 Walgreens was able to identify and produce 1,129 documents associated with Express Scripts,

 Inc., and 779 emails associated with Optum. Id. By contrast, even following subsequent

 productions, for all of 2016, Walgreens identified and produced only 28 emails exchanged between

 Walgreens and Caremark. Decl., ¶ 7. In all of 2017,



                                   , Walgreens identified and produced only 69 emails exchanged




                                                  5
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 10 of 29 PageID #: 447




  between Walgreens and Caremark. Id. And in all of 2018, Walgreens produced only 52 emails

  exchanged between Walgreens and Caremark. Id.

         Plaintiffs’ initial subpoena to Caremark was served on August 24, 2018. Ex. 2. Caremark

  served its initial Objections and Responses on October 4, 2018. Ex. 3. On July 29, 2019, Plaintiffs

  served Caremark with an Amended Subpoena, Ex. 4, narrowing the categories of documents

  requested in light of discovery received from Walgreens since the original subpoena was served.

         In the Amended Subpoena, Plaintiffs sought three categories of communications Caremark

  exchanged with Walgreens:

         •       Document Request No. 2 calls for the production of: “Communications between
                 you and Walgreens concerning contracts, agreements, and pharmacy manuals,
                 including amendments, relating to the administration of prescription drug benefits
                 that applied or that currently apply to any of the Plaintiffs’ prescription drug
                 purchases from Walgreens.” Ex. 4 at 10.

         •       Document Request No. 3 calls for the production of Caremark’s “Communications
                 with Walgreens concerning amendments to the definition of ‘usual and customary’
                 price in contracts, agreements, and pharmacy manuals relating to the administration
                 of prescription drug benefits.” Id.

         •       Document Request No. 4 calls for the production of Caremark’s “Communications
                 with Walgreens relating to the inclusion or consideration of the PSC Prices in the
                 calculation, establishment, or reporting of its ‘usual and customary’ price for PSC
                 Drugs.” Id.

         Plaintiffs and Caremark met and conferred on July 30, 2019. Decl., ¶9; Ex. 10. In an email

  memorializing the meet and confer, counsel for Caremark represented that “Caremark will not at

  this time be searching for or producing for documents in response to your subpoena.” Ex. 10.

         By letter dated October 16, 2019, Plaintiffs informed Caremark that they had “endeavored

  to further reduce” any burden associated with their subpoena “by conducting additional analysis

  of Walgreens’ document production.” Ex. 11 at 1. Plaintiffs explained that their analysis had

  “identified gaps of information requested by the subpoena that have not been produced in response

  to Plaintiffs’ overlapping document requests served on Walgreens,” and asked Caremark to


                                                  6
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 11 of 29 PageID #: 448




  “produce the necessary documents to fill those gaps.” Id. To aid Caremark in the identification

  and designation of custodians that may possess responsive communications, Plaintiffs listed the

  top five individuals that communicated with employees of Walgreens (by e-mail count), which

  included: Stephanie Harris, Todd Guinn, Robert Burge, Robert Stone, and William Wellman. Id.

         Plaintiffs and Caremark met and conferred again on October 23, 2019. Decl., ¶10. During

  that call, Plaintiffs reiterated that they were not broadly asking Caremark to produce any and all

  communications it had with Walgreens, but rather, to confirm whether additional documents

  existed to fill the gaps Plaintiffs’ had identified in Walgreens’ production. Id. On October 31,

  2019, in response to Caremark’s request, Plaintiffs provided Caremark with a list of Walgreens

  employees with whom Caremark employees communicated that Plaintiffs had identified from

  Walgreens’ document production. Id.

         On November 13, 2019, Caremark provided Plaintiffs with its Objections and Responses

  to Plaintiffs’ Amended Subpoena. Ex. 5. (Caremark’s “Objections and Responses”). In its

  Objections and Responses to Document Request Nos. 2-4, Caremark stated it was “willing to meet

  and confer with Plaintiffs about the feasibility and burden of applying a reasonable set of search

  terms to certain Caremark custodians’ documents that have previously been collected in similar

  litigation, in order to locate responsive documents.” Id. at 15-17.

         But Caremark did not meet and confer with Plaintiffs. Instead, on January 16, 2020, absent

  any further discussion, Caremark produced 64 communications to Plaintiffs. Decl., ¶11. Each of

  the communications came from the custodial file of a single individual, Todd Guinn. None were

  from after June 2015. Id. Yet still, Caremark’s limited production contained communications

  relating to Caremark’s contracts with Walgreens that Walgreens had failed to produce to Plaintiffs,

  validating Plaintiffs’ concern that other emails likely exist. Id.




                                                    7
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 12 of 29 PageID #: 449




         By letter dated January 21, 2020, Plaintiffs asked Caremark to meet and confer so that

  Plaintiffs could understand the search Caremark had unilaterally undertaken. Ex. 12 at 2-4. To

  further aid Caremark in identifying relevant custodians, Plaintiffs identified an additional

  individual, Thao Pham, who was likely to have relevant information regarding

                                                                  . Id. at 3 n.5. Finally, Plaintiffs

  informed Caremark that they would be “willing to propose a set of search terms to facilitate

  Caremark’s search following the parties’ agreement on the custodians to be searched.” Id. at 4.

         Plaintiffs met and conferred with Caremark on February 11, 2020. Decl., ¶12. During that

  call, Caremark informed Plaintiffs that despite having previously represented that it would not

  search for or produce documents in response to Plaintiffs’ subpoena, after receiving a subpoena

  from Walgreens, dated November 8, 2019, Caremark had decided that it would, on its own, search

  for and produce documents without notice to or any further communication with Plaintiffs in order

  to respond to Walgreens’ subpoena. Id. As Caremark explained, Caremark previously had

  collected the custodial files of Todd Guinn and Stephanie Harris in June 2015 in order to respond

  to requests served in connection with litigation involving CVS’ practices at its own pharmacies;

  therefore, Caremark stated that it conducted its search by running unilaterally selected,

  unspecified, search terms against these two previously collected custodial files. Id. These

  custodial files, however, necessarily could not (and did not) include any potentially responsive

  material dated after Caremark’s June 2015 date of collection.          In other words, Caremark

  unilaterally truncated the Relevant Time Period identified in Plaintiffs’ subpoena, which extends

  from January 1, 2007 to the present. Yet, after 2015 is exactly the time period for which Plaintiffs

  know that relevant communications between Walgreens and Caremark likely existed in light of




                                                   8
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 13 of 29 PageID #: 450




                           . See, e.g., Exs. 26-33. Caremark represented that it would be happy to

  share the terms used with Plaintiffs, but said it did not intend to conduct any additional searches

  for responsive information – notwithstanding the additional custodians Plaintiffs had identified, or

  the fact that Caremark’s search did not extend beyond June 2015. Decl., ¶12.

          By email dated February 12, 2020, Plaintiffs specifically asked Caremark to share the

  search terms it used to conduct its unilateral search. Ex. 13. Plaintiffs reiterated that Caremark’s

  failure to search for documents after June 2015 was “especially troubling in light of



                                                                 .” Id. Plaintiffs thus specifically

  requested that Caremark agree that any future searches would include the custodial files of Todd

  Guinn, William Wellman, Stephanie Harris, and Thao Pham. Id.

          Yet Caremark still did not provide Plaintiffs with the search terms that it used to conduct

  its unilateral search.

          During a March 3, 2020, meet and confer, Caremark proposed that, if Plaintiffs were also

  willing to drop their separate request for transactional data – which IBEW Local 38, as a continuing

  client of Caremark’s, had a contractual right to obtain – Caremark would be willing to engage in

  a self-collection process by which it would ask the individuals Plaintiffs had identified whether

  they recalled

              . Decl., ¶13. Caremark also said it would want Plaintiffs to bear the cost of any

  additional searches. Id. In exchange for Plaintiffs’ request for an estimate regarding the potential

  cost of such searches, Caremark stated that “a very preliminary estimate is that the fees of

  Caremark’s outside e-discovery vendor and outside counsel could well exceed $30,000.” Ex. 14.




                                                   9
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 14 of 29 PageID #: 451




         Plaintiffs rejected Caremark’s proposed self-collection process, not least because one of

  the four proposed custodians, Ms. Pham, had not worked for Caremark for several years. Ex. 15

  at 3-4. To avoid impasse, Plaintiffs proposed to “limit their request to a custodial search of the

  four individuals previously identified, further limited to 2016-2018, to be conducted using an

  agreed-upon set of search terms, with Caremark to bear its own costs.” Id. at 4.

         Notwithstanding Plaintiffs’ request, Caremark responded on March 9, 2020, by stating that

  it was undertaking the self-collection process Plaintiffs had rejected and intended to perform

  “searches . . . in-house at Caremark” for the four individuals Plaintiffs had identified, and stated

  that it intended to produce documents four days later. Id. at 2.

         That evening, Plaintiffs responded with a request for “[c]larification with regard to the

  parameters of the proposed ‘in-house’ search.” Id. at 1. In particular, Plaintiffs asked Caremark

  to explain: “Is this an ESI search? For all electronically maintained documents, or email only? For

  what time period? Using what search terms?” Id. Plaintiffs also specifically offered to propose

  “specific search terms to obtain these documents in an efficient manner.” Id.

         Plaintiffs received no response. Instead, Caremark conducted a second unilateral search

  without any further input from Plaintiffs, and on March 18, 2020, produced an additional eight

  communications. Decl., ¶14.

         On April 7, 2020, while renewing their request for Caremark to conduct a search for 2016-

  2018 of the four identified custodial files as requested, Plaintiffs asked Caremark to “state whether

  it has withheld any responsive documents on the basis of privilege, and identify the custodial files

  searched and the terms used to conduct the search.” Ex. 16. Plaintiffs also asked Caremark to

  provide information on the actual costs incurred to conduct its unilateral search. Id.




                                                   10
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 15 of 29 PageID #: 452




          The parties met and conferred on April 16, 2020. Decl., ¶15. During that meet and confer,

  Caremark again agreed to provide the search terms it had used, and additionally agreed to provide

  a privilege log and information regarding the costs incurred to conduct its unilateral search. Id.

  Plaintiffs stressed that if the parties could reach agreement on the search terms and Caremark

  agreed to search for responsive documents from the four identified custodial files for 2016-2018,

  motion practice could be avoided. Id.; see also Ex. 17.

          Caremark did not respond until May 15, 2020. Ex. 18. Again, it failed to provide Plaintiffs

  with the search terms it had used, the privilege log it had promised to produce, or information

  regarding the costs incurred to conduct its unilateral search. Id.

          On June 5, 2020, having still not received any of the information Caremark had previously

  agreed to provide, Plaintiffs sent yet another request. Ex. 19 at 2.

          On June 8, 2020, Caremark, for the first time, disclosed that it had used the following terms

  to identify potentially responsive documents for only a three-month period between April and July

  2017:

          •      “prescription drug savings card programs” OR

          •      (Walgreen! AND “U&C”) OR

          •      (Walgreen! AND “usual and customary charge”) OR

          •      “prescription savings club”. Id.

          As Plaintiffs explained to Caremark by letter dated June 12, 2020 – and would have

  explained to Caremark sooner if Caremark had met and conferred regarding search terms –

  Caremark’s terms were patently deficient. Ex. 21. While seemingly conceding that documents

  related to the PSC were potentially responsive, rather than search for communications that

  included the term “PSC,” as the program is known, Decl., ¶4, Caremark searched only for the

  PSC’s formal name, the “Prescription Savings Club.” Ex. 19. Similarly, by searching only for


                                                    11
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 16 of 29 PageID #: 453




  documents that referred to Walgreens and the “usual and customary charge,” id. Caremark

  excluded the most common way writers would refer to “usual and customary,” including by

  reference to the usual and customary price. Decl., ¶4. Plaintiffs requested that Caremark search

  for documents referring to the PSC and usual and customary price by using the same terms

  Walgreens had agreed to use, namely: “PSC” OR (Walgreen! AND (usual w/2 cust*)) OR

  (Walgreen! AND (u pre/2 c)), for the 2016-2018 period. Ex. 21.

         Caremark refused, and the parties confirmed that they were at impasse necessitating this

  motion. Ex. 22. To date, Caremark has still not provided Plaintiffs with either a privilege log or

  information relating to the costs incurred to conduct its unilateral searches, as it had agreed to do.

  Decl., ¶16; see also Ex. 20 (when asked on June 8, 2020, when Caremark expected to provide such

  information, counsel merely responded: “I’m not sure.”).

                                            LEGAL STANDARD

         Federal Rule of Civil Procedure 45 provides that “[a]t any time, on notice to the

  commanded person, the serving party may move the court for the district where compliance is

  required for an order compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i). Though

  “ʻgoverned in the first instance by Rule 45,’” third-party subpoenas are “ʻalso subject to the

  parameters established by Rule 26.’” Vesper Mar. Ltd. v. Lyman Morse Boatbuilding, Inc., No.

  2:19-CV-00056-NT, 2020 WL 877808, at *1–2 (D. Me. Feb. 21, 2020) (collecting cases).2 Rule

  26(b)(1) provides in relevant part that the proper scope of discovery encompasses “any

  nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

  of the case . . . .” Fed. R. Civ. P. 26(b)(1). Although Plaintiffs bear an initial burden to establish

  the relevance of the information sought, the burden is minimal in light of the First Circuit’s


  2
         Unless otherwise indicated, citations are omitted and emphasis is added.



                                                        12
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 17 of 29 PageID #: 454




  command to “interpret liberally the discovery provisions of the Federal Rules of Civil Procedure

  to encourage the free flow of information among litigants . . . .” Heidelberg Americas, Inc. v.

  Tokyo Kikai Seisakusho, Ltd., 333 F.3d 38, 41 (1st Cir. 2003); see also 8 Charles Alan Wright et

  al., Federal Practice and Procedure §2008 (3d ed. 2020) (noting that “the amendments to Rule 26

  still contemplate liberal discovery, and that relevancy under Rule 26 is extremely broad”).

         A non-party resisting compliance with a subpoena “bears the burden of showing that the

  subpoena imposes an undue burden . . . .” In re New England Compounding Pharmacy, Inc. Prod.

  Liab. Litig., No. MDL 13-2419-FDS, 2013 WL 6058483, at *6 (D. Mass. Nov. 13, 2013).

         If a court determines that a subpoena is overbroad or that compliance would be unduly

  burdensome, the court “has the power to modify the scope of the subpoena and thereby remove

  the objectionable features from it while preserving the rest of the subpoena.” 9A Charles Alan

  Wright & Arthur R. Miller, Federal Practice and Procedure §2459 (3d ed. 2020); Fed. R. Civ. P.

  45(d)(3).

       THE COURT SHOULD COMPEL COMPLIANCE WITH PLAINTIFFS’ NON-
          BURDENSOME REQUEST FOR RELEVANT COMMUNICATIONS

         Plaintiffs seek communications concerning the definition of usual and customary found in

  Walgreens’ contracts with Caremark, and communications with Caremark relating to the inclusion

  of PSC prices in reporting Walgreens’ U&C prices. These communications are highly relevant to

  Plaintiffs’ claims that Walgreens was required to report its PSC prices as its U&C prices, and

  Walgreens’ defense that its contracts did not contain such a requirement. Compliance with

  Plaintiffs’ repeatedly narrowed subpoena will not cause Caremark – one of the nation’s largest

  PBMs – any undue burden; and to the extent Caremark claims otherwise, its repeated failure to

  provide Plaintiffs with requested information regarding the cost of compliance throughout the meet




                                                 13
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 18 of 29 PageID #: 455




  and confer process effectuates a waiver of any such defense. Accordingly, for the reasons set forth

  below, the Court should compel compliance with Plaintiffs’ narrowed Amended Subpoena.

  I.     The Communications Sought Are Relevant Because They Speak Directly to the
         Ultimate Issue in the Underlying Action: Whether Walgreens Was Required to
         Consider PSC Prices in Determining Its Usual and Customary Prices.

         The communications Plaintiffs seek are undeniably relevant to their claims and Walgreens’

  defenses. Caremark serves as the PBM for one of the named Plaintiffs, IBEW Local 38.




                                        .” Ex. 25, §1.28 at IBEW_0019629. Based on industry

  practice as well as the language of this contract, Plaintiff IBEW Local 38 alleges that for drugs

  that were included as of the PSC, “Walgreens should have reported and charged to Plaintiffs and

  the Class the PSC Prices as Walgreens’ U&C price, because the PSC Price was, and still is, the

  price Walgreens charges customers paying cash without insurance.” Ex. 1, ¶12.



                                              . Compare Ex. 25, §1.28 at IBEW_0019629 with Ex.

  26, §1.16 at Walg_Forth_00101363. Communications between Caremark and Walgreens related

  to the definition of “usual and customary,” including whether Walgreens was required to consider

  its PSC prices in determining its U&C prices, are thus of critical relevance.




                                                                                      .” Ex. 25 at

  Walg_Forth_00320842.                                                 .


                                                  14
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 19 of 29 PageID #: 456




                 .” Ex. 23 at 207:19.




                                  .” Ex. 27 at Walg_Forth_00165963.



                   .” Ex. 23 at 204:11-13.

                                                          .

         On May 27, 2016, the Seventh Circuit handed down its decision in United States ex rel

  Garbe v. Kmart Corp., 824 F.3d 632 (7th Cir. 2016). Garbe involved a qui tam challenge to

  Kmart’s attempt to overcharge Medicare for generic prescription drugs. Like Walgreens and CVS

  (Caremark’s parent), Kmart charged a fee to join its Prescription Savings Club. Like Walgreens’

  PSC and CVS’s HSP, the purpose of Kmart’s PSC was to provide low “discount” prices for cash

  customers who signed up for one of its programs, while charging higher “usual and customary”

  prices to non-program cash customers, “ʻto drive as much profit as possible out of [third-party]

  programs.’” Id. at 636 (brackets in original). Like Walgreens and CVS, Kmart engaged in

  practices that affected all “customers with insurance—whether public or private . . . .” Id. at 634.

  The district court granted partial summary judgment in the relator’s favor, and the Seventh Circuit,

  in accepting the appeal, added the question of “whether the district court correctly identified the

  ‘usual and customary’ price.” Id. at 637.

         In Garbe, the Seventh Circuit held that “[u]nless state regulations provide otherwise, the

  ‘usual and customary’ price is defined as the ‘cash price offered to the general public.’” Id. at




                                                  15
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 20 of 29 PageID #: 457




  643. As the Seventh Circuit observed, “[c]ash customers walking into Kmart do not cease to be

  members of the general public the minute they are offered—or pushed into—ʻmembership’ in

  Kmart’s ‘discount program.’” Id. As explained by the Seventh Circuit, it was the government’s

  “regulatory structure that gave rise to” to the phrase “usual and customary” as a “price term.” Id.

  Thus, unless state regulations specifically provide for a different definition, Garbe sets forth how

  the phrase “usual and customary” is to be defined within the Seventh Circuit.

         Garbe represented a landmark decision regarding how “usual and customary” was meant

  to be interpreted, especially in the Seventh Circuit, where Walgreens is headquartered. Yet, for

  all of 2016, Walgreens identified and produced only 28 emails exchanged between Walgreens and

  Caremark that bore upon the interpretation of “usual and customary.” Caremark identified none.

  These gaps regarding a central issue in the underlying issue at a critical junction are too

  conspicuous to be ignored.




                                . Ex. 29.



                                    .   Id., §1 at Walg_Forth_00142421.



                                                                                     .”   Ex. 30 at

  Walg_Forth_00169702.




                                                  16
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 21 of 29 PageID #: 458




                                     ,” Ex. 31 at Walg_Forth_00169753,

                                               .” Id. at 16.



                            . Id. at Walg_Forth_00169753-54.



                                   .” Ex. 24 at 280:6.



                       . Id. at 280:10-16.                                                 id. at

  281:13,                                                             .” Id. at 282:4-5.




                                                                                       .” Id. at

  Walg_Forth_00196731.



                          .” Id. at Walg_Forth_00196735. Ms. Ewing expressed “



        . . . .” Id. at Walg_Forth_00196731.

                                                               , Ex. 24 at 284:22,

                                                                         . Id. at 285:3.




                                                  17
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 22 of 29 PageID #: 459




                                                             .” Ex. 33 at Walg_Forth_00153728.




                                                                            .” Id.

                                                                                     . Ex. 26, §1.16

  at Walg_Forth_00101363.




            ,” Ex. 24 at 267:1-2,




                     .” Id. at 268:21-25.



                                        .” Id. at 268:6-7.

         Moreover, additional relevant communications are likely to exist because of the fact of the

  underlying action. Plaintiffs originally filed suit against Walgreens in March of 2017. Forth, ECF

  No. 1. In March 2018, the Court denied Walgreens’ motion to dismiss, and the parties proceeded

  to discovery. Forth, ECF No. 91. It is difficult to believe that Caremark and Walgreens would

  not have communicated regarding the pendency of this action, brought by an existing Caremark

  client, challenging a practice in which Caremark’s parent is alleged to have also engaged in. Any

  such communications, as shared between third-parties would be neither privileged nor

  confidential, but would be highly relevant to Plaintiffs’ claims.




                                                   18
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 23 of 29 PageID #: 460




         Thus, Plaintiffs reasonably believe that Caremark is likely to have additional

  communications that bear its and Walgreens’ understanding of the definition of “usual and

  customary” that it should be compelled to produce.

  II.    Plaintiffs’ Requests Are Not Unduly Burdensome and Caremark’s Repeated Failure
         to Provide Its Search Terms or Cost Information Regarding Its Unilateral Searches
         Fatally Undermines Any Burden Argument It May Have Had

         Having established the relevance of their requests, the Court must compel compliance with

  Plaintiffs’ Amended Subpoena so long as the requests are not unduly burdensome.

         Whether a subpoena presents an undue burden “ʻusually raises a question of the

  reasonableness of the subpoena,’” that requires the Court to “ʻbalance the interests served by

  demanding compliance with the subpoena against the interests furthered by quashing it.’” Vesper

  Mar. Ltd., 2020 WL 877808, at *1–2 (quoting 9A Charles Alan Wright & Arthur R. Miller, Federal

  Practice and Procedure §2463.1, at 507 (3d ed. 2008)). This balancing is “ʻa highly case specific

  inquiry and entails an exercise of judicial discretion.’” Id.

         Caremark’s repeated failure to provide Plaintiffs with the search terms it used to conduct

  its unilateral searches violated the requirements of parties and non-parties alike to engage in an

  open and transparent discovery process, and argues against a finding of undue burden resulting

  from Caremark’s failure to adequately meet and confer in the first instance. Further, that Caremark

  failed to provide Plaintiffs with any information regarding the costs of its searches that could have

  allowed Plaintiffs to propose a less burdensome search, despite agreeing to provide such

  information, should weigh heavily against a finding of undue burden.




                                                   19
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 24 of 29 PageID #: 461




         A.      Any Burden Caremark May Suffer Stems from Caremark’s Violation of
                 Well-Recognized Discovery Principles That Require a Collaborative
                 Approach to the Identification of Custodians and Search Terms and Would
                 Thus Not Be Undue

         Plaintiffs discussed with and believed they had agreement with Caremark regarding the

  process the parties would use to identify documents responsive to Plaintiffs’ Amended Subpoena.

  The day after receiving Plaintiffs’ Amended Subpoena, Caremark spoke to and confirmed with

  Plaintiffs that “Caremark will not at this time be searching for or producing for documents in

  response to your subpoena.” Ex. 10. From this, Plaintiffs reasonably understood that Caremark

  was not going to engage in a unilateral search for responsive documents. After meeting and

  conferring, Plaintiffs provided Caremark with a list of proposed custodians and, in response to

  Caremark’s request to help it further identify appropriate custodians, provided a list of Walgreens

  custodians who most frequently communicated with Caremark employees. Ex. 11; Decl., ¶10.

  Caremark thereafter provided its Objections & Responses, stating that it was “willing to meet and

  confer with Plaintiffs about the feasibility and burden of applying a reasonable set of search terms”

  to certain custodians. Ex. 5 at 15-17. As recently as January 21, 2020, Plaintiffs confirmed that

  they would be “willing to propose a set of search terms to facilitate Caremark’s search following

  the parties’ agreement on the custodians to be searched.” Ex. 12.

         But by failing to discuss search terms with Plaintiffs, despite repeatedly agreeing to do so,

  Caremark defied not just Plaintiffs’ understanding, but its own affirmative discovery obligations.

  It is a foundational principle of modern discovery practice that “[w]hen an ESI search is required

  for document production, the best practice is for the parties to cooperate to reach an agreement

  regarding custodians and search terms to inform the document production.”               Williams &

  Cochrane, LLP v. Quechan Tribe of the Fort Yuma Indian Reservation, No. 17CV1436-GPC

  (MSB), 2020 WL 2747117, at *7 (S.D. Cal. May 27, 2020) (collecting cases). Indeed, the “failure



                                                   20
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 25 of 29 PageID #: 462




  to promptly disclose the list of employees or former employees whose emails [a third-party]

  propose[s] to search and the specific search terms it propose[s] to be used for each individual” has

  been roundly criticized as “violat[ing] the principles of an open, transparent discovery process.”

  DeGeer v. Gillis, 755 F. Supp. 2d 909, 929 (N.D. Ill. 2010). (“The Court is most troubled by the

  fact that there was no dialogue to discuss specific search terms or data custodians to be searched

  in advance of [the third party] conducting its searches.”). A fair and honest discovery process

  acknowledges that while a third-party is “in the best position to take the lead in selecting data

  custodians and search terms,” it must also be “up-front” with opposing counsel “regarding its

  proposed custodians and search terms and then receptive to [] counsel’s input.” Id.

         Accordingly, to the extent Caremark incurs any additional burden as a result of undertaking

  two unilateral searches without Plaintiffs’ input, such burden would be far from undue.

         B.      Caremark’s Failure to Provide Information It Agreed to Share Regarding
                 the Costs Incurred to Conduct Its Unilateral Searches Further Undermines
                 Any Claim of Burden

         Caremark initially resisted compliance with Plaintiffs’ Amended Subpoena on the grounds

  that the burden of doing so would be undue. To establish that a request is unduly burdensome, a

  non-party “ʻcannot rely on a mere assertion that compliance would be burdensome and onerous

  without showing the manner and extent of the burden and the injurious consequences of insisting

  upon compliance.’” New England Compounding Pharmacy, Inc., 2013 WL 6058483, at *6.

         Plaintiffs requested that Caremark provide information about its anticipated burden.

  Caremark, in the first instance, speculated that using an outside vendor to conduct a custodial

  search would cost “up to $30,000.” Ex. 14. Rather than use an outside vendor, however, Caremark

  conducted its unilateral searches in-house. Because Caremark claimed that it intended to maintain

  its claim of undue burden to shield against running any additional searches, Plaintiffs requested,

  and Caremark agreed to provide, information regarding the cost of its in-house searches. Ex. 17.


                                                  21
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 26 of 29 PageID #: 463




  Caremark, however, has failed to provide the information it said it had agreed to share, Decl., ¶16;

  Ex. 20, and its failure to do so should preclude a finding that any burden is undue.

         Notwithstanding Caremark’s failure to provide information it had promised to produce, the

  searches that Plaintiffs request do not present an undue burden. Where, as here, a party is “left

  with a gap in the documentary record,” then “some additional effort by [a subpoenaed entity] is in

  order.” Creative Machining & Molding Corp. v. CRC Polymer Sys., Inc., No. CV 17-30043-MAP,

  2018 WL 1440320, at *3 (D. Mass. Mar. 22, 2018) (holding that an email search that “would

  require 40 man hours” to conduct would not be unduly burdensome). In Creative Machining, the

  Court accordingly ordered the parties to confer and identify four custodians whose files were to be

  searched “using no more than ten relevant search terms.” Id. Plaintiffs’ request is far less onerous,

  calling on Caremark to run only three additional searches, for a limited time period, that are likely

  to identify responsive communications.

         Moreover, Caremark’s corporate family does not just have an interest in the litigation

  stemming from its engaging in the same fraudulent scheme challenged in the underlying litigation,

  but it has the resources that caution against a finding that any burden may be undue. As Courts

  have recognized, in assessing burden, the “size of [subpoenaed entity’s] operations” are

  particularly relevant. See, e.g., Behrend v. Comcast Corp., 248 F.R.D. 84, 87 (D. Mass. 2008)

  (compelling search of “400–500 unorganized boxes of documents”). Caremark’s parent, CVS

  Health Corp., describes Caremark as “a leading pharmacy benefits manager with approximately

  105 million plan members,” and has revenues that exceeded $130 billion in each of the last three

  years. CVS Health Corp., Annual Report (Form 10-K), (Dec. 31, 2019), available at:

  https://investors.cvshealth.com/investors/sec-filings/sec-filings-




                                                   22
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 27 of 29 PageID #: 464




  details/default.aspx?FilingId=13929382. Thus, Caremark is readily capable of running the three

  additional search terms across four custodial files for 2016-2018, as Plaintiffs have requested.

  III.   Caremark Has Failed to Produce a Privilege Log as Agreed and Should Accordingly
         Be Compelled to Do So

         Caremark has represented that it has withheld otherwise responsive documents from

  production on the basis that such documents are privileged. Decl., ¶15. Caremark further agreed

  to provide Plaintiffs with a log of all documents that it withheld on the basis of its assertion of

  privilege. Id.; see also Ex. 17. Despite producing communications in January and March of this

  year, Caremark has still failed to provide a privilege log, and has failed to indicate when it intends

  to do so. Decl., ¶16; Ex. 20.

         A non-party “cannot shirk his obligation to file a privilege log,” In re Grand Jury

  Subpoena, 274 F.3d 563, 576 (1st Cir. 2001), and has an obligation to produce a privilege log

  within a “reasonable time.” In re Grand Jury Proceedings, 802 F.3d 57, 67–68 (1st Cir. 2015)

  (italics in original); see also Precision Airmotive Corp. v. Ryan Ins. Servs., Inc., No. 2:10-MC-

  244-JHR, 2011 WL 148818, at *6 (D. Me. Jan. 17, 2011). The “production of a privilege log

  would not represent an undue burden.” Garcia v. E.J. Amusements of New Hampshire, Inc., 89 F.

  Supp. 3d 211 (D. Mass. 2015).

         Because Caremark has failed to produce the privilege log it agreed to and is required to

  provide, the Court should order Caremark to produce a privilege log within fourteen days.

                                            CONCLUSION

         For the foregoing reasons, the Court should compel Caremark to produce within fourteen

  days documents responsive to Request Nos. 2, 3, and 4 of the Amended Subpoena by searching

  the custodial files of Todd Guinn, William Wellman, Stephanie Harris, and Thao Pham, for the




                                                   23
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 28 of 29 PageID #: 465




  period 2016-2018, using the search terms “PSC” OR (Walgreen! AND (usual w/2 cust*)) OR

  (Walgreen! AND (u pre/2 c)), and a privilege log.


  Dated: June 26, 2020                        Respectfully Submitted,
                                              O'NEIL LAW


                                               /s Edward Roy
                                              Edward Roy
                                              James O’Neil
                                              The Meadows, Suite A-103
                                              1130 Ten Rod road
                                              North Kingstown, RI 02852
                                              Telephone: 401 667-7111
                                              Facsimile: 401 667-7112
                                              edward_roy@hotmail.com
                                              jamesoneil228@gmail.com

                                              Joseph P. Guglielmo
                                              Carey Alexander
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                              The Helmsley Building
                                              230 Park Avenue, 17th Floor
                                              New York, NY 10169
                                              Telephone: 212-223-4478
                                              Facsimile: 212-223-6334
                                              jguglielmo@scott-scott.com
                                              calexander@scott-scott.com

                                              Erin Green Comite
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                              156 S. Main Street
                                              P.O. Box 192
                                              Colchester, CT 06415
                                              Telephone: 860-531-2632
                                              Facsimile: 860-537-4432
                                              ecomite@scott-scott.com

                                              Jason H. Alperstein
                                              Mark J. Dearman
                                              Stuart A. Davidson
                                              ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                              120 East Palmetto Park Road, Suite 500



                                                24
Case 1:20-mc-00007-MSM-PAS Document 7 Filed 06/26/20 Page 29 of 29 PageID #: 466




                                     Boca Raton, FL 33432
                                     Telephone: 561-750-3000
                                     Facsimile: 561-750-3364
                                     jalperstein@rgrdlaw.com
                                     mdearman@rgrdlaw.com
                                     sdavidson@rgrdlaw.com

                                     Interim Co-Lead Counsel




                                       25
